Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 08/14/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  New grounds of rejection are presented in this Office Action.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.

Election/Restrictions
In the reply filed on 07/03/2018Applicants elected the particular combination of SNPs that is:  rs600933, rs7525374, rs639298, rs11207002, rs531423, rs6700732, rs517316, rs642449, and rs516084, without traverse (MPEP § 818.01(a)).

Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth page 2 of the Office Action of 10/23/2018.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear over recitation of the limitation “wherein at least five of the polymorphic nucleic acid targets are informative for determining fetal fraction in the sample at a confidence level of at least 90%” (as recited in claim 2).  Where the claim is directed to “determining fetal fraction in a sample”, it is unclear how “at a confidence level of at least 90%” is applied to any such determination.  For example, if the determination is that the analyzed markers show that the fetal fraction is 1% of the DNA in a sample, how does the skilled artisan place a confidence level of 90% in that determination based on any particular polymorphic position.  When considering the utility of SNPs in establishing a fraction of DNA that is fetal-derived, the specification teaches (e.g.:  p.16-17):
In some instances, for example when the mother and child are homozygous at the polymorphic locus, the assay may not be informative.

Thus the specification teaches that the SNPs, based on the maternal and fetal alleles, may either be informative (i.e.:  different alleles allow detection of fetal DNA), or non-informative (i.e.:  when the alleles are the same, then fetal DNA can not be particularly detected).  But this classification of informative or non-informative is not any measure of a confidence level of the measure of the amount/fraction of fetal DNA.  Similarly, where the specification teaches (e.g.:  p.25):


the specification is providing that a marker may or may not be informative, and that when analyzing a plurality of markers in a plurality of samples at least five markers are informative in 9 out of 10 of the samples.  

New Claim Rejections - 35 USC § 112 – New matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

As noted above, the specification as originally filed teaches that any SNP can be informative or non-informative for detecting fetal DNA, based on the maternal and fetal allelic content.  But the specification does not provide for any SNPs being informative at a confidence level of at least 90%, for a determined measure of fetal fraction in a DNA sample.  As noted above, the teaching of the specification that (e.g.:  p.25):
the polymorphic nucleic acid targets and number thereof result in at least five polymorphic nucleic acid targets being informative for determining the fetal fraction for at least 90% of samples

is a teaching that in the analysis of a plurality of markers in a plurality of samples at least five markers may be considered informative in 9 out of 10 of the samples.  But this is not a teaching of ascribing to some specific detected level (i.e.:  the measure percentage or ratio itself) a level of confidence in that level.
	The specification teaches that an analysis of fetal fraction may in turn be used in detecting the presence of a fetal chromosome abnormality.  For example, if a diploid fetus has 2% detectable fetal DNA in a maternal blood sample, then the detection of 3% may be indicative of trisomy.  It is this aspect, the conclusion of an abnormality, that the specification teaches as applicable to a confidence level.  For example, pages 120-121 of the specification provide:
An outcome pertaining to the presence or absence of a chromosome abnormality can be expressed in any suitable form, including, without limitation, probability 

So it is the outcome/conclusion (e.g.:  the fetus has the presence of a chromosome abnormality) that may be provided with “a confidence level of at least 90%”, but the application as originally filed does not provide for polymorphic nucleic acid targets as being informative for determining fetal fraction in a sample with such a “confidence level”.

Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 2, 4-5 and 7 is/are directed to abstract ideas.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception(s) to which the claims are directed is not integrated into any practical application of the judicial exception(s).
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not 
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to abstract ideas.  The claims are directed to “a method for determining a fetal fraction in a sample” and recite steps amplifying polymorphic sequences, sequencing the amplified nucleic acids, and quantitating sequence reads.  The claims, in light of the specification, are directed to the mental evaluation of data (i.e.:  the measure of sequence reads) to determine the fraction of DNA in a sample that is of fetal origin.  Pertinent to the goal of the claimed methods as stated in the preamble of claim 2, and the method steps recited in claim 2, the specification teaches (e.g.:  p. 10 and p.19):


and

… determining the amount of fetal nucleic acid in the sample based on a quantification of the sequence reads

Where the purpose of the claimed method is accomplished by a mental analysis of data, or the mental correlation of data and information to reach a conclusion, the claims are directed to an abstract idea. 

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  The claimed methods end with quantifying sequence reads, which in light of the teaching of the specification and the purpose of the claim as recite in the preamble, is a step related to using the quantifying to determining a fetal fraction.  There are no additional elements that integrate the judicial exception(s) to which the claims is/are directed in a practical application, such as a methodological step of applying the judicial exception by administering a particular treatment based on detection of fetal DNA.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the whole genome amplification and sequencing of a cell free sample from a pregnant human female.  

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) address insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the amplifying and sequencing of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that 
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as being drawn to subject matter that is not significantly more than a judicial exception to which the claims are directed.  Applicants’ arguments (p.4-8 of the Remarks of 08/14/2020) have been fully considered but are not persuasive to withdraw the rejection.
	Applicants have argued (p5 of the Remarks) that the amended claims do not recite a judicial exception.  The Remarks argue that none of the claims are directed to a mental process because the claims only recite steps of amplifying, sequencing and quantifying.  The argument has been considered but is not found to be persuasive where, as set forth in the rejection, the stated purpose of the claims (as recited in the preamble of claim 2) is “for determining a fetal fraction”, and the specification teaches that making this determination is based on an evaluation of data collected in the quantifying of sequence reads.  
Applicants have next argued (p.7-8 of the Remarks) that any judicial exception(s) to which the claims may be directed are “clearly integrated into a practical application”.  This argument is not persuasive because the steps of the claim end with the quantifying of sequence reads.  This quantifying, as informed by the teachings of the specification, is the step of collecting data that is transformed to determine the fetal fraction in the sample.  This determination is not itself used in any practical application; there are not specific additional steps that are performed based on the determining of the fetal fraction.   

Applicants have finally argued (p.8 of the Remarks) that the claims recite significantly more than any alleged judicial exception because they provide an inventive concept in the field of prenatal diagnostics.  As noted above, the inventive concept of the claims is not any method of isolating, amplifying or sequencing DNA.  The inventive concept of the claims is the analysis of data to determine a fetal fraction of a sample.  Where the data is collected by methods that are properly considered to be routine and conventional, the conclusion is that the claimed methods are not significantly more that the data analysis to which they are directed.  As noted in the previous Office Action, 
The inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself. That is, under the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility; instead, the application must provide something inventive, beyond mere “well-understood, routine, conventional activity.”  Mayo, 132 S. Ct. at 1294; see also Myriad, 133 S. Ct. at 2117; Ariosa, 788 F.3d at 1379.  “[S]imply appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patentable.” Mayo, 132 S. Ct. at 1300. Claims directed to laws of nature are ineligible for patent protection when, “(apart from the natural laws themselves) [they] involve well understood, routine, conventional activity previously engaged in by researchers in the field.” Mayo, 132 S. Ct. at 1294.

Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem 
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634